Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 16, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  139980                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
  LAURA J. POWERS,                                                                                    Robert P. Young, Jr.
             Plaintiff-Appellant,                                                                     Stephen J. Markman
                                                                                                      Diane M. Hathaway,
                                                                                                                        Justices
  v                                                                SC: 139980
                                                                   COA: 291934
                                                                   WCAC: 05-000073
  PIONEER RESOURCES, INC.,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 2, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 16, 2010                      _________________________________________
           0413                                                               Clerk